Case 20-51079-tnw   Doc 90   Filed 04/22/21 Entered 04/22/21 09:55:47   Desc Main
                             Document     Page 1 of 7
         Case 20-51079-tnw            Doc 90       Filed 04/22/21 Entered 04/22/21 09:55:47     Desc Main
                                                   Document     Page 2 of 7
                                                                                                             Page 2


B 25C (Official Form 25C) (12/08)

14.   HAVE YOU SOLD ANY ASSETS OTHER THAN INVENTORY THIS MONTH?                                      ’      ’
                                                                                                            ✔

15.   DID ANY INSURANCE COMPANY CANCEL YOUR POLICY THIS MONTH?                                       ’      ’
                                                                                                            ✔

16.   HAVE YOU BORROWED MONEY FROM ANYONE THIS MONTH?                                                ’      ’
                                                                                                            ✔

17.   HAS ANYONE MADE AN INVESTMENT IN YOUR BUSINESS THIS MONTH?                                     ’      ’
                                                                                                            ✔

18.   HAVE YOU PAID ANY BILLS YOU OWED BEFORE YOU FILED BANKRUPTCY?                                  ’      ’
                                                                                                            ✔



                                                    TAXES
DO YOU HAVE ANY PAST DUE TAX RETURNS OR PAST DUE POST-PETITION TAX                                   ’      ’
                                                                                                            ✔
OBLIGATIONS?
IF YES, PLEASE PROVIDE A WRITTEN EXPLANATION INCLUDING WHEN SUCH RETURNS WILL
BE FILED, OR WHEN SUCH PAYMENTS WILL BE MADE AND THE SOURCE OF THE FUNDS FOR
THE PAYMENT.
                                                    (Exhibit A)



                                                    INCOME
PLEASE SEPARATELY LIST ALL OF THE INCOME YOU RECEIVED FOR THE MONTH. THE LIST
SHOULD INCLUDE ALL INCOME FROM CASH AND CREDIT TRANSACTIONS. (THE U.S. TRUSTEE
MAY WAIVE THIS REQUIREMENT.)
                                                                                 TOTAL INCOME $          5,000.00
                                     SUMMARY OF CASH ON HAND
                                        Cash on Hand at Start of Month                           $          490.00
                                        Cash on Hand at End of Month                             $          480.00
PLEASE PROVIDE THE TOTAL AMOUNT OF CASH CURRENTLY AVAILABLE TO YOU                      TOTAL    $          480.00
                                                    (Exhibit B)


                                                  EXPENSES
PLEASE SEPARATELY LIST ALL EXPENSES PAID BY CASH OR BY CHECK FROM YOUR BANK
ACCOUNTS THIS MONTH. INCLUDE THE DATE PAID, WHO WAS PAID THE MONEY, THE
PURPOSE AND THE AMOUNT. (THE U.S. TRUSTEE MAY WAIVE THIS REQUIREMENT.)
                                                                               TOTAL EXPENSES $          5,010.00
                                                    (Exhibit C)


                                                CASH PROFIT
INCOME FOR THE MONTH (TOTAL FROM EXHIBIT B)                                                      $       5,000.00
EXPENSES FOR THE MONTH (TOTAL FROM EXHIBIT C)                                                    $       5,010.00
                                    (Subtract Line C from Line B)   CASH PROFIT FOR THE MONTH    $          -10.00
         Case 20-51079-tnw          Doc 90    Filed 04/22/21 Entered 04/22/21 09:55:47   Desc Main
                                              Document     Page 3 of 7
                                                                                                     Page 3


B 25C (Official Form 25C) (12/08)



                                         UNPAID BILLS


PLEASE ATTACH A LIST OF ALL DEBTS (INCLUDING TAXES) WHICH YOU HAVE INCURRED
SINCE THE DATE YOU FILED BANKRUPTCY BUT HAVE NOT PAID. THE LIST MUST INCLUDE
THE DATE THE DEBT WAS INCURRED, WHO IS OWED THE MONEY, THE PURPOSE OF THE
DEBT AND WHEN THE DEBT IS DUE. (THE U.S. TRUSTEE MAY WAIVE THIS REQUIREMENT.)
                                                                        TOTAL PAYABLES $             0.00
                                              (Exhibit D)


                                      MONEY OWED TO YOU
PLEASE ATTACH A LIST OF ALL AMOUNTS OWED TO YOU BY YOUR CUSTOMERS FOR WORK
YOU HAVE DONE OR THE MERCHANDISE YOU HAVE SOLD. YOU SHOULD INCLUDE WHO
OWES YOU MONEY, HOW MUCH IS OWED AND WHEN IS PAYMENT DUE. (THE U.S. TRUSTEE MAY
WAIVE THIS REQUIREMENT.)
                                                                     TOTAL RECEIVABLES $             0.00
                                              (Exhibit E)


                                     BANKING INFORMATION
PLEASE ATTACH A COPY OF YOUR LATEST BANK STATEMENT FOR EVERY ACCOUNT YOU
HAVE AS OF THE DATE OF THIS FINANCIAL REPORT OR HAD DURING THE PERIOD COVERED
BY THIS REPORT.


                                              (Exhibit F)


                                             EMPLOYEES
NUMBER OF EMPLOYEES WHEN THE CASE WAS FILED?                                                             0
NUMBER OF EMPLOYEES AS OF THE DATE OF THIS MONTHLY REPORT?                                               0


                                       PROFESSIONAL FEES
BANKRUPTCY RELATED:
PROFESSIONAL FEES RELATING TO THE BANKRUPTCY CASE PAID DURING THIS REPORTING
PERIOD?                                                                                   $          0.00
TOTAL PROFESSIONAL FEES RELATING TO THE BANKRUPTCY CASE PAID SINCE THE FILING
OF THE CASE?                                                                              $          0.00
NON-BANKRUPTCY RELATED:
PROFESSIONAL FEES NOT RELATING TO THE BANKRUPTCY CASE PAID DURING THIS
REPORTING PERIOD?                                                                         $          0.00
TOTAL PROFESSIONAL FEES NOT RELATING TO THE BANKRUPTCY CASE PAID SINCE THE
FILING OF THE CASE?                                                                       $          0.00
         Case 20-51079-tnw                Doc 90     Filed 04/22/21 Entered 04/22/21 09:55:47        Desc Main
                                                     Document     Page 4 of 7
                                                                                                                      Page 4


B 25C (Official Form 25C) (12/08)




                                                   PROJECTIONS


COMPARE YOUR ACTUAL INCOME AND EXPENSES TO THE PROJECTIONS FOR THE FIRST 180
DAYS OF YOUR CASE PROVIDED AT THE INITIAL DEBTOR INTERVIEW.
                                    Projected                 Actual                 Difference
INCOME                 $                    5,000.00 $                 5,000.00 $                 0.00
EXPENSES               $                    5,010.00 $                 5,010.00 $                 0.00
CASH PROFIT            $                        -10.00 $                 -10.00 $                 0.00


TOTAL PROJECTED INCOME FOR THE NEXT MONTH:                                                               $            0.00
TOTAL PROJECTED EXPENSES FOR THE NEXT MONTH:                                                             $           10.00
TOTAL PROJECTED CASH PROFIT FOR THE NEXT MONTH:                                                          $           -10.00




                                                     ADDITIONAL INFORMATION

PLEASE ATTACH ALL FINANCIAL REPORTS INCLUDING AN INCOME STATEMENT AND BALANCE SHEET
WHICH YOU PREPARE INTERNALLY.




       Reset                                                                        Save As...               Print
Case 20-51079-tnw   Doc 90   Filed 04/22/21 Entered 04/22/21 09:55:47   Desc Main
                             Document     Page 5 of 7


                                                     Redacted




                                          Redacted



         Redacted
Case 20-51079-tnw   Doc 90   Filed 04/22/21 Entered 04/22/21 09:55:47   Desc Main
                             DocumentRedacted
                                          Page 6 of 7




         Redacted
Case 20-51079-tnw      Doc 90    Filed 04/22/21 Entered 04/22/21 09:55:47          Desc Main
                                 Document     Page 7 of 7



                               CERTIFICATE OF SERVICE

       In addition to the parties who will be served electronically by the Court’s ECF System,

the undersigned certifies that a true and accurate copy of the foregoing document was served on

April 22, 2021, by electronic mail and/or first-class U.S. mail, postage fully prepaid, on all

creditors.



                                                   DELCOTTO LAW GROUP PLLC

                                                   /s/ Dean A. Langdon
                                                   KY Bar No. 40104
                                                   200 North Upper Street
                                                   Lexington, KY 40507
                                                   Telephone: (859) 231-5800
                                                   Facsimile: (859) 281-1179
                                                   dlangdon@dlgfirm.com
                                                   COUNSEL FOR DEBTOR
